Case 1:19-cv-11555-AKH Documen t21 Filed 04/23/20 Page 1 of 2

Case 1:19-cv-11555-AKH Document 20 Filed 04/22/20 Page 1 of 2

 

JAMES E. JOHNSON THE CITY OF NEw YORK Kimberly K. Brown
Corporation Counsel Assistant Corporation Counsel
LAW DEP ARTMENT Telephone: (212) 356-2457

100 CHURCH STREET E-mail: kibrown@law.nyc.gov

Email not for service

NEW YORK, NY 10007

April 22, 2020

BY ECF

Hon. Alvin K. Hellerstein
United States District Court Judge

Southern District of New York
500 Pearl Street, Room 1050
New York, New York 10007

Re: Springs v. City of New York et al.
19 CV 11555 (AKH) (KP)

Dear Judge Hellerstein:

 

[ am an Assistant Corporation Counsel in the Office of James Johnson, Corporation
Counsel of the City of New York, and attorney for the Defendants in the above-referenced action.

[ write, in accordance with Your Honor’s Individual Rules, to respectfully request an

adjournment of the initial conference scheduled for April 24, 2020 and a stay of discovery pending
resolution of Defendant’s motion to dismiss which will be timely filed on or before May 11, 2020.

in accordance with the Court’s order dated March 6, 2020. This is the Defendants’ first request
for an adjournment and stay of discovery and plaintiff's counsel consents to this request.

A stay of discovery is warranted in the as plaintiff's claims are unmeritorious. Moreover,
the parties anticipate substantial discovery, including numerous potential depositions of FDNY
officers, firefighters, and medical professionals, and voluminous written discovery requests.
Given that the anticipated motion is fully dispositive, plaintiff suffers no prejudice as a result of

the stay of discovery. Federal Rule of Civil Procedure 26(¢), provides that “a district court may

stay discovery during the pendency of a motion to dismiss for ‘good cause shown.’” Chesney v.
Valley Stream Union Free Sch. Dist. No.24, 236 E.R.D. 113, 115 (E.D.N.Y. 2006). Courts in
this District consider the following factors in determining whether a stay is appropriate: “(1)
whether the defendant has made a strong showing that the plaintiff's claim is unmeritorious; (2)
the breadth of discovery and the burden of responding to it; and (3) the risk of unfair prejudice to
the party opposing the stay.” Rivera v. Inc. Vill. of Farmingdale, No. 09 Civ. 2613, 2007 U.S.

Dist, LEXIS 99970, at *] (E.D.N.Y. Oct. 17, 2007) (citation omitted).

 
Case 1:19-cv-11555-AKH Documen t21 Filed 04/23/20 Page 2 of 2

Case 1:19-cv-11555-AKH Document 20 Filed 04/22/20 Page 2 of 2

I thank the Court for consideration of this request.

Respectfully submitted,

ECF /s/ Kimberly K. Brown

| Assistant Corporation Counsel
‘ele Magistrate Judge Katharine Parker (ECF)

L & D Law P.C. (ECF)
Attorneys for Plaintiff

Springs 2019 Ltr. Req. IC Adj. & Disc. Stay.docx -2- 04/22/20 1:17 PM

 
